DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wakefield et al. US 3,637,320 (hereafter “Wakefield”).
Regarding claim 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37; Wakefield is directed to a method of forming metal carbonitride coatings onto assemblies – and in particular titanium carbonitrides (Abstract; col 6 lines 50 – 75). Wakefield discloses a method comprising: supplying a titanium source gas such as tetrakis (dimethylamino) titanium or titanium tetrachloride (Abstract; col 3 lines 9 – 40, col 6 lines 15 – 47); supplying an alkylamine reactant [source gas] such as trimethylamine  or diamine ethylene [single source gases with a heat of formation less than 65.9kJ/mol, alternatively gas molecule having carbon-nitrogen single bond] (col 5 lines 5 – 15), optionally with nitrogen gas [nitrogen source] (Abstract; col 3 lines 49 – 65, col 4 lines 55 – 75). The substrate may be a metal such as AM 355 stainless steel [martensitic steel1] and 309 stainless steel (col 1 lines 25 – 30, col 2 line 25 – 35, col 7 lines 1 – 15) and the deposition chamber may be e.g. 400°C (col 7 lines 30 – 70). The  titanium carbonitride may be between 0.5 to 1.5 mils thick [12.7 microns to 38.1 microns] (col 6 lines 70  – 75).
In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Wakefield product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield as applied to claims 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37 above, and further in view of Bitzer et al. US 4,196,233 (hereafter “Bitzer”).
Regarding claims 3 and 4, Wakefield does not expressly teach that the single source gas comprises a nitrile and in particular the recited claimed nitrile compounds.
Bitzer is directed to processes for coating inorganic substrates, especially metallic substrates with inter alia metal carbonitrides (Abstract). Bitzer discloses that the metal carbonitrides may be deposited by CVD (col 5 lines 20 – 30). Bitzer discloses nitrile compounds as sources of carbon and nitrogen for the deposition of metal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fiiling date of the claimed invention to have modified the method of Wakefield by using a nitrile compound as the source gas because Bitzer teaches that the use of nitriles for CVD is simpler than prior methods that uses more than one gas as well as improved deposition rates.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield as applied to claims 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37 above, and further in view of  Akram US 6,338,880 B1 (hereafter “Akram”).
Regarding claim 12, Wakefield does not expressly teach that the nitrogen source gas may be ammonia. 
In analogous art, Akram is directed to methods of depositing titanium nitride films by chemical vapor deposition (Abstract). Akram discloses that the nitrogen component of the film may be provided by a nitrogen-containing gas such as nitrogen ammonia , hydrazine, amides and amines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the nitrogen gas of Wakefield with ammonia as disclosed by Akram for the purpose of being a nitrogen .

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield as applied to claims 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37 above.
Regarding claim 19, Wakefield does not expressly teach a specific embodiment with a deposition temperature in the range of 600 – 750 °C. However, as discussed above, Wakefield does disclose an overlapping range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.  

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield as applied to claims 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37 above, and further in view of Vaidyanathan US 2011/0139958 A1 (hereafter “Vaidyanathan”).
Regarding claims 24 and 26, Wakefield does not expressly teach that the chemical vapor deposition process is further supplied by a boron-containing gas, and that the inorganic particles formed over the surface of the substrate comprise boron-doped titanium carbonitride.
	Vaidyanathan is directed to a tool die for forming a green ceramic body and method of making the tool die (Abstract; [0039]). Vaidyanathan discloses that the tool die comprises a wear resistant coating comprising titanium carbide and layers of boron-
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to have modified the method of Wakefield by including a boron source gas and forming boron-doped titanium carbonitride films because Vaidyanathan teaches that boron doping smooths the surface of a TiCN coating, which is advantageous in applications where drag is a consideration.

Claims 27 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield as applied to claims 1, 2, 6, 7, 11, 14, 16, 20, 23, 32, 35, 37 above, and further in view of Asai et al. US 2002/0152603 (hereafter “Asai”).
Regarding claims 27 and 28, Wakefield does not expressly teach that the metal substrate is an extruder component and in particular an extruder die. 
Asai is directed to methods of manufacturing honeycomb extrusion dies, wherein the methods comprise a step of providing a martensite stainless steel die (Fig. 1; [0005], [0020]); forming a plating layer on the die; and performing chemical vapor deposition to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wakefield by applying the method of Wakefield to form the TiCN coating onto an extrusion die because Asai teaches that TiCN coatings created by CVD improves the wear resistance of extrusion dies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidenced by “Stainless Steel AM 355 (AMS 5547/AMS 5743)” (2013), retrievable from https://www.aircraftmaterials.com/